



Exhibit 10.45


Description of the 2017 Annual Incentive Plan
The Compensation Committee (the "Compensation Committee") of the Board of
Directors (the "Board") of Black Box Corporation (the "Company") recommended
that the Board approve, and the Board approved, an annual incentive bonus plan
(the "FY17 Annual Incentive Plan") under the Black Box Corporation 2008
Long-Term Incentive Plan, as amended (the "2008 Plan"), for the fiscal year
ending March 31, 2017 ("Fiscal 2017"). The performance goals for the FY17 Annual
Incentive Plan are, as defined below, "adjusted operating margin," "organic
revenue" and "working capital/revenues." The "working capital/revenues" metric
replaces “free cash flow” and "adjusted operating margin percentage" which had
been used as performance metrics in previous annual incentive plans.


"Adjusted operating margin" means operating income plus "Reconciling Items" (as
defined below); "organic revenue" means revenue excluding the impact of currency
changes and the impact of acquisitions or dispositions; and "working
capital/revenues” means certain current assets minus certain current liabilities
divided by revenue.


"Reconciling Items" means: (i) intangibles amortization; (ii) asset write-up
expense on acquisitions; (iii) expenses, settlements, judgments and fines
associated with material litigation ($500,000 or greater per matter); (iv) the
effect of changes in tax laws or accounting principles affecting reported
results; and (vi) restructuring expense, inventory adjustments or accounts
receivable write-offs in excess of $1 million in any fiscal year.


The performance goals for the FY17 Annual Incentive Plan are weighted as
follows: adjusted operating margin and organic revenue each at 25% and working
capital/revenues at 50%. Payouts range from 50% to 200% of targeted annual bonus
depending upon the level of performance. Costs/benefits incurred due to
unplanned projects will not impact achievement of numbers.


The Compensation Committee retained negative discretion to decrease the amount
of any award earned under the FY17 Annual Incentive Plan.


The FY17 Annual Incentive Plan provides for certain quarterly payments. The
fourth quarter payment will not be made under the FY17 Annual Incentive Plan if
the Company’s adjusted operating margin percentage is below a minimum targeted
amount.




